Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 11/4/2019.
	Claims 1-20 have been examined and are pending with this action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Harris et al (US Pub # 2019/0385471).

As per claim 1, Harris discloses a method for automatically producing a learning plan (Harris: [0051]: “disclosed system may automatically generate (or one or more of the four primary user may determine) a curriculum for a progressive learning plan”), comprising: 
receiving at least one type of data input and analyzing the data input and producing a learning plan based on the results of the analysis of the data input (Harris: [0123]: “A flow diagram in FIG. 4B demonstrates a process wherein each of four steps of efficacy consulting and placement, establishing a progress learning plan, measuring progress, and generating relevant achievement for the institution/school is respectively executed by one or more associated software modules. In step 405, one or more intake & preliminary assessment module(s) 380 execute instructions evaluating an institution or school through the use of a characterization/placement test, and may additionally receive additional consulting input. In step 415, one or more learning plan generator software modules 385 update a progress learning plan to include core and/or remedial materials (e.g., courseware, professional development, digital resources, etc.)”).
As per claim 2, Harris discloses the method of claim 1, wherein a source of the data input is selected from the group consisting of at least one base data source, at least one feedback data source, and at least one external system (Harris: [0207]: “ the instructor can select the checkbox next to various learners whose scores did not fall below the lower threshold to add those learners to the group of learners that will be assigned the remediation curriculum activity. With the group of learners selected (via their respective checkboxes) to receive the remediation curriculum activity the instructor selects button 1720 to initiate the assignment process.”),As per claim 3, Harris discloses the method of claim 1, wherein producing the learning plan comprises generating a new learning plan (Harris: [0051]: “disclosed system may automatically generate (or one or more of the four primary user may determine) a curriculum for a progressive learning plan”).As per claim 4, Harris discloses the method of claim 1, wherein producing the learning plan comprises modifying an existing learning plan (Harris: [ABS]: “computing device to modify a lesson plan of the learner to include the remediation curriculum activity. ”).

As per claim 5, Harris discloses the method of claim 1, further comprising generating at least one compliance metric based on the results of the analysis of the data input (Harris: [0123]: “A flow diagram in FIG. 4B demonstrates a process wherein each of four steps of efficacy consulting and placement, establishing a progress learning plan, measuring progress, and generating relevant achievement for the institution/school is respectively executed by one or more associated software modules. In step 405, one or more intake & preliminary assessment module(s) 380 execute instructions evaluating an institution or school through the use of a characterization/placement test, and may additionally receive additional consulting input. In step 415, one or more learning plan generator software modules 385 update a progress learning plan to include core and/or remedial materials (e.g., courseware, professional development, digital resources, etc.)”).
As per claim 6, Harris discloses the method of claim 1, further comprising repeating receiving at least one type of data input, analyzing the data input, and producing a learning plan based on the results of the analysis of the data input (Harris: [0156]: “if the analysis of the learner's assessment data 370 shows a percentage of correct assessment input below the defined threshold 350 for the one or more specific skills, areas, categories, and/or learning objectives tested within the learning module, the disclosed system may automatically determine that additional curriculum materials are needed. ”).As per claim 7, Harris discloses the method of claim 1, further comprising storing at least one of the learning plan, a compliance metric, or at least one type of data input in a planning analytics memory (Harris: [0200]: “each curriculum activity implemented by the present system will be associated with a particular remediation curriculum activity. The association could be defined in a look-up table, such as Table 1, below, stored in a suitable system memory, such as in storage subsystem 210 of system 200.
”).As per claim 8, Harris discloses the method of claim 1, further comprising storing at least one learning plan in a learning plan database (Harris: [0113]: “job-related tasks, learning objectives, and GSE level for each learning objective has not been integrated within database 110, server 112 may generate data (e.g., data records) integrating data from each of the two data sources.”).As per claim 9, Harris discloses the method of claim 1, further comprising displaying at least one learning plan on at least one desktop  (Harris: [0008]: “a non-limiting example GUI for an administrator using the assessment-based measurable progress learning system & Fig. 4A”).

As per claim 10, Harris discloses the method of claim 1, further comprising transmitting at least one of the learning plan, a compliance metric, or at least one type of data input to at least one external system or at least one desktop (Harris: [0225]: “hardware computing device to modify a lesson plan of the learner to include the remediation curriculum activity, and transmitting, by the server hardware computing device, the first graphical user interface to the client hardware computing device.”).As per claim 11, Harris discloses the method of claim 1, wherein analyzing the data input comprises utilizing at least one set of analytics rules within a planning analytics engine to analyze the received data  (Harris: [0128]: “the logic in the software instructions executed by server 112, or database 110, may define rules for server 112 to generate the structure for the assessment questions.”).As per claim 12, Harris discloses the method of claim 11, further comprising updating the at least one set of analytics rules of the planning analytics engine (Harris: [0128]: “the logic in the software instructions executed by server 112, or database 110, may define rules for server 112 to generate the structure for the assessment questions.”).As per claim 13, Harris discloses the method of claim 1, further comprising automatically modifying at least one learning plan upon determination of a change to the data input from at least one base data source, at least one feedback data source, or at least one external system (Harris: [ABS & 0191]: “computing device to modify a lesson plan of the learner to include the remediation curriculum activity & The present system provides a user interface enabling an instructor to automatically identify students that fall within the various groups (struggling, satisfactory, and excelling) and to modify the lesson plans associated with each learner to assign struggling learners remediation activities, excelling learners enhancement activities, and to optionally assign the satisfactory learners either remediation”).As per claim 14, Harris discloses the method of claim 1, further comprising modifying at least one connection between a planning analytics engine and at least one external system  (Harris: [ABS & 0191]: “computing device to modify a lesson plan of the learner to include the remediation curriculum activity & The present system provides a user interface enabling an instructor to automatically identify students that fall within the various groups (struggling, satisfactory, and excelling) and to modify the lesson plans associated with each learner to assign struggling learners remediation activities, excelling learners enhancement activities, and to optionally assign the satisfactory learners either remediation”).

Claims 15-20 are rejected based on the rationale provided for claim 1-14.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449